DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third heating element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 10, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. US 2013/0302060 A1 (Moriya).
Regarding claim 1, Moriya teaches an apparatus comprising: 
a fusing component (5); 
a heater disposed in the fusing component, the heater including: 
a substrate (9) having a first surface and a second surface; 
a first heating element (8a) having a first length attached to the first surface of the substrate (FIG. 3); and 
a second heating element (8b) having a second length attached to the second surface of the substrate, the second length differing from the first length (FIG. 3).  
claim 2, Moriya teaches the apparatus of claim 1, wherein the substrate comprises a ceramic substrate (¶0059).  
Regarding claim 3, Moriya teaches the apparatus of claim 1, further comprising: 
a controller to selectively control activation of one of the first heating element and the second heating element for a heating operation (based on recording medium size, ¶0054).  
Regarding claim 4, Moriya teaches the apparatus of claim 1, wherein the first surface extends along a first plane and the second surface extends along a second plane, and wherein the second plane is angled (90 degrees, i.e., rectangular) with respect to the first plane (FIG> 3a).  
Regarding claim 5, Moriya teaches the apparatus of claim 1, wherein the heater is in contact with an interior surface of the housing (FIG. 1).  
Regarding claim 9, Moriya teaches a method comprising: 
determining, by a controller (318), a size of a medium to receive heat; 
determining, by the controller, a coverage of a printing material to be applied or applied on the medium (¶0054); 
based on the one or both of the determined size of the medium and the determined coverage of the printing material to be applied or applied on the medium, selecting, by the controller, which of a first resistive element and a second resistive element is to receive a voltage to heat the medium (by way of connector pairs 10), the first resistive element being positioned on a first surface of a substrate and having a first length and the second resistive element being positioned on a second surface of the substrate and having a second length (¶0062); and 

Regarding claim 10, Moriya teaches the method of claim 9, further comprising: 
determining whether the printing material is to be printed or is printed on a margin of the medium (i.e., sheet size); 
based on a determination that the printing material is to be printed or is printed on the margin of the medium, selecting the first resistive element to receive the voltage to heat the printing material on the medium (¶0054); and 
based on a determination that the printing material is not to be printed or is not printed on the margin of the medium, selecting the second resistive element to receive the voltage to heat the printing material on the medium (¶0054).  
Regarding claim 13, Moriya teaches an apparatus comprising: 
a fusing component (10); and 
a heater (5) in thermal contact with the fusing component, the heater including: 
a substrate (9) having a first surface and a second surface, the WO 2020/086098PCT/US2018/057801 20 substrate being electrically insulative and thermally conductive; 
a first resistive heating element (8a) abutting the first surface and having a first length; and 

Regarding claim 15, Moriya teaches the apparatus of claim 13. Furthermore Moriya teaches a controller (318) to: 
determine a size of a medium to receive heat (inherently if the heater is choosing a heating based on the sheet size, sheet size must be detected/determined); 
determine a coverage of a printing material to be applied or applied on the medium (¶0054). 
select one of the first heating element and the second heating element to receive a voltage to heat the printing material applied on the medium based on one or both of the determined size of the medium and the determined coverage of the printing material to be applied on the medium (via electrodes 10b and 10d, ¶0054); and 
apply the voltage across the determined one of the first heating element and the second heating element to heat the printing material on the medium (¶0054).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. US 2013/0302060 A1 (Moriya) and Bush et al. US 2015/0086231 (Bush).
Regarding claims 6-8, Moriya teaches the apparatus of claim 1. Moriya differs from the instant claimed invention by not explicitly disclosing: a third heating element. However doubling the heating element on the outside surface (second surface) is well-known. Bush teaches a second heating element (180) and a third heating element (185) having a third length attached to one of the first surface and the second surface of the substrate (FIG. 6), the third length differing (M3) from the first length and the second length; and wherein the first heating element, the second heating element, and the third heating element are centered with respect to each other (¶0041 and ¶0055). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the heater 185 taught by Bush to the heater taught by Moriya since Bush teaches that having a heater that can accommodate three sizes and can selectively heat just to the size needed prevents accumulation of excessive thermal energy that may otherwise cause overheating and damage (¶0055).
claims 11 and 12, Moriya teaches the method according to claim 9, further comprising: determining whether the determined size of the medium is below a predefined size (inherently if the heater is choosing a heating based on the sheet size, sheet size must be detected/determined). Moriya differs from the instant claimed invention by not explicitly disclosing: a third heating element. Bush teaches selecting a third resistive element (185) to receive the voltage to heat the printing material on the medium, the third resistive element being positioned on one of the first surface and the second surface of the substrate and having a third length that is shorter than the first length and the second length; and applying the voltage across the third resistive element to heat the printing material on the medium (¶0041 and ¶0055). Furthermore Bush teaches selecting the first resistive element or the second resistive element that has a minimum length to meet the determined coverage of the printing material to avoid overheating (¶0055).  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the heater 185 taught by Bush to the heater taught by Moriya since Bush teaches that having a heater that can accommodate three sizes and can selectively heat just to the size needed prevents accumulation of excessive thermal energy that may otherwise cause overheating and damage (¶0055).
Regarding claim 14, Moriya teaches the apparatus of claim 13.  Moriya differs from the instant claimed invention by not explicitly disclosing: a third resistive heating element. Bush teaches a third resistive heating element (185) abutting one the second surface of the substrate, the third resistive heating element having a third length (M3) that is shorter than the first length (M1) and the second length (M2). It would be obvious to one of ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852